                  Case 1:19-cv-00384-ELH Document 156-6 Filed 03/22/21 Page 1 of 2

  From:    Anna Benvenutti Hoffmann anna@nsbcivilrights.com
Subject:   Re: Estate of Bryant, et al. -v- Baltimore Police Department, et al. Case No. 19-cv-0384
   Date:   February 22, 2021 at 10:13 AM
     To:   Jill Byczek jbyczek@nklawllp.com
    Cc:    vschultz@ubalt.edu, lgarcia@ubalt.edu, Anisha Queen aqueen@browngold.com, Chelsea J. Crawford ccrawford@browngold.com
           , Jean M. Zachariasiewicz jmz@browngold.com, Amelia Green amelia@nsbcivilrights.com, Nick Brustin nick@nsbcivilrights.com,
           Yasmin Dagne yasmin@nsbcivilrights.com, Nira Pughsley npughsley@browngold.com, Conroy, Justin (BPD)
           justin.conroy@baltimorepolice.org, Lynch, Kara (BPD) kara.lynch@baltimorepolice.org, Kyle Ashe Kyle.Ashe@baltimorepolice.org
           , Amato, Natalie (BPD) natalie.amato@baltimorecity.gov, Shneur Nathan snathan@nklawllp.com, Avi Kamionski
           akamionski@nklawllp.com, Helen O’Shaughnessy helen@nklawllp.com, Theresa Concepcion tconcepcion@nklawllp.com,
           J.R. England-Caesar jasmine@nklawllp.com, Matthew Mc Carter mmccarter@nklawllp.com, Mayer Engelsberg
           mengelsberg@nklawllp.com, Jennifer Alcala jalcala@nklawllp.com


       Counsel --

       Given that there is clearly a dispute about the propriety of Defendants' noticed discovery, we
       propose teeing this issue up for a decision by Magistrate Judge Boardman. As we informed
       defense counsel Mr. Kamionsky and Mr. Nathan on a call this morning, we do not intend to
       affirmatively use the so-called "bald composite" in this litigation. As a result, we object to
       Defendants' proposed further discovery into the files at UB Law as irrelevant and unduly
       burdensome. However, we do continue to request that we be permitted to re-scan the full
       Malcolm Bryant files kept at UB Law so that we can ensure we have either produced all
       relevant documents to Defendants or listed them on our privilege log.

       For the information of whoever will be handling this for the University, Judge Boardman
       has an expedited procedure for bringing discovery disputes to her attention, which we have
       used for disputes including third-parties such as the State's Attorney. Typically under that
       procedure after a meet-and-confer call, all interested parties would file a joint letter with the
       Court identifying that we have a relevant dispute, and within 24 hours each side would
       simultaneously file a position letter of up to 2 pages stating our position. The Court would
       either rule on the dispute based on the letter submissions or schedule a virtual hearing. If the
       parties believe a different procedure is more appropriate to this situation, we could also
       suggest that in our joint-letter submission. I have attached the letter order describing this
       procedure.

       If you are amenable to this procedure, we are happy to arrange a meet-and-confer call this
       week. If the parties agree to using this expedited dispute procedure, we can work on drafting
       a joint letter for everyone's review. Please let us know your thoughts so we can move this
       issue forward. Please also let us know if we should be including anyone different/additional
       from the University on these emails.

       Thanks,

       Anna
       On Fri, Feb 19, 2021 at 4:12 PM Anna Benvenutti Hoffmann <anna@nsbcivilrights.com> wrote:
        Counsel --

           In an abundance of caution, I want to note that a number of these files are covered by privilege, and so on behalf of the Plaintiff, the
           Estate of Malcolm Bryant, we object to anything being produced directly to Defendants in response to this subpoena. Instead, as
           has happened with the in-person review conducted so far, Plaintiff's counsel must first review the files for privilege before any can
           be produced to Defendants.

           Thanks,

           Anna
             Case 1:19-cv-00384-ELH Document 156-6 Filed 03/22/21 Page 2 of 2

     Anna

     On Thu, Feb 18, 2021 at 7:30 PM Jill Byczek <jbyczek@nklawllp.com> wrote:
      Dear Ms. Schultz,

          In response to your February 17th email, and on behalf of Theresa Concepcion, please find three attachments to this email.

          Thank you,


          Jill Byczek

          Paralegal

          Nathan & Kamionski LLP

          575 S. Charles St., Suite 402

          Baltimore, MD 21201

          410-630-4753




          CONFIDENTIALITY WARNING: This email may contain privileged or confidential information and is
          for the sole use of the intended recipient(s). Any unauthorized use or disclosure of this
          communication is prohibited. If you believe that you have received this email in error, please
          notify the sender immediately and delete it from your system.


     --
     Anna Benvenutti Hoffmann
     Neufeld Scheck & Brustin, LLP
     99 Hudson St, 8th floor
     New York, NY 10013
     212-965-9081
     212-965-9084 (fax)
     www.nsbcivilrights.com

--
Anna Benvenutti Hoffmann
Neufeld Scheck & Brustin, LLP
99 Hudson St, 8th floor
New York, NY 10013
212-965-9081
212-965-9084 (fax)
www.nsbcivilrights.com




  Bryant_DE 81
 Inform…ure.pdf
